ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




        Country Insurance & Financial Services v. Roberts, 2011 IL App (1st) 103402




Appellate Court              COUNTRY INSURANCE AND FINANCIAL SERVICES, Plaintiff-
Caption                      Appellant, v. TIMOTHY B. ROBERTS, Defendant-Appellee.



District & No.               First District, Second Division
                             Docket No. 1–10–3402


Filed                        June 30, 2011


Held                         Plaintiff’s complaint alleging acts of fraud by defendant in connection
(Note: This syllabus         with his workers’ compensation claim was properly dismissed for lack
constitutes no part of the   of jurisdiction, since the complaint presented questions of fact with
opinion of the court but     regard to defendant’s relationships with the company where he was
has been prepared by the     employed at the time of his injury and the company where he allegedly
Reporter of Decisions for    started working five months after his injury, the extent or existence of
the convenience of the       his injury, and his representations to medical personnel regarding his
reader.)                     injury, and these questions involved matters within the scope of the
                             Workers’ Compensation Commission’s special expertise; therefore, the
                             case should be before the Commission, not the circuit court.


Decision Under               Appeal from the Circuit Court of Cook County, No. 10–L–004387; the
Review                       Hon. Brigid Mary McGrath, Judge, presiding.



Judgment                     Affirmed.
Counsel on                 Brady, Connolly & Masuda, P.C., of Chicago (Andrew R. Makauskas
Appeal                     and Lisa J. Vedral, of counsel), for appellant.

                           Steinberg, Goodman & Kalish, of Chicago (Bradley Steinberg, of
                           counsel), for appellee.


Panel                      JUSTICE KARNEZIS delivered the judgment of the court, with
                           opinion.
                           Justices Connors and Harris concurred in the judgment and opinion.




                                             OPINION

¶1          Plaintiff Country Insurance and Financial Services appeals from the circuit court’s order
        dismissing its complaint for lack of jurisdiction against defendant Timothy Roberts. On
        appeal, Country Insurance contends that the circuit court rather than the Illinois Workers’
        Compensation Commission (Commission) has jurisdiction to hear its claim for fraud, which
        arose out of a workers’ compensation claim. For the following reasons, we affirm the
        judgment of the circuit court.

¶2                                            Background
¶3          On January 16, 2007, Roberts suffered a work-related injury while in the employ of
        Lakes Underground. Country Insurance is the workers’ compensation carrier for Lakes
        Underground. Between January 16, 2007 and August 10, 2007, Country Insurance paid
        Roberts approximately $16,000 in temporary total disability (TTD) benefits pursuant to the
        Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2006)). Country Insurance
        ceased payments to Roberts when it discovered Roberts had begun employment with
        Exceptional Plumbing Services in June 2007.
¶4          Roberts filed an application for adjustment of claim pursuant to the Act as to his January
        16, 2007 injury. The application is not included in the record on appeal; however, Roberts
        represents in his brief that his claim remains pending before the Commission.
¶5          Country Insurance filed a four-count complaint against Roberts alleging various acts of
        fraud. The counts of fraud include fraudulent misrepresentation; insurance fraud; fraud
        pursuant to the Act; and fraudulent concealment. Country Insurance sought to recoup its
        costs including the TTD benefits it had paid to Roberts as well as the medical benefits
        Roberts received, and the attorney fees and costs of bringing the suit against Roberts.
¶6          Roberts filed a motion to dismiss the complaint alleging that the Commission rather than


                                                 -2-
       the circuit court had jurisdiction over the claim.1 The circuit court granted the motion to
       dismiss pursuant to section 2–619 of the Code of Civil Procedure (735 ILCS 5/2–619 (West
       2006)), finding “all counts thereof are dismissed with prejudice, the court lacking primary
       jurisdiction as to the issues therein and *** primary jurisdiction being with the Illinois
       [Workers’ Compensation] Commission.” Country Insurance appeals from the court’s order.

¶7                                             Analysis
¶8         A section 2–619 motion to dismiss raises certain defects or defenses and questions
       whether a defendant is entitled to judgment as a matter of law. 735 ILCS 5/2–619 (West
       2006). We review an order dismissing a cause pursuant to section 2–619 de novo. Ferguson
       v. City of Chicago, 213 Ill. 2d 94, 99 (2004).
¶9         In this appeal, we must determine whether the circuit court or the Commission has
       jurisdiction over the claims in Country Insurance’s complaint. The answer to this
       jurisdictional question lies in the nature of the action brought.
¶ 10       Illinois courts have original jurisdiction over all justiciable matters. Ill. Const. 1970, art.
       VI, § 9. However, section 18 of the Act also provides: “[a]ll questions arising under this Act,
       if not settled by agreement of the parties interested therein, shall, except as otherwise
       provided, be determined by the Commission.” 820 ILCS 305/18 (West 2006). Our supreme
       court has determined that under certain circumstances, both the Commission and the circuit
       court have concurrent jurisdiction to decide a question raised in a workers’ compensation
       case. Employers Mutual Cos. v. Skilling, 163 Ill. 2d 284, 288 (1994).
¶ 11       We find the cases of Employers Mutual Cos. v. Skilling, 163 Ill. 2d 284 (1994), and
       Hollywood Trucking, Inc. v. Watters, 385 Ill. App. 3d 237 (2008), instructive.
¶ 12       In Skilling, the workers’ compensation insurer filed a complaint for declaratory judgment
       in the circuit court against the defendants seeking a determination of its rights. Our supreme
       court found that because the case concerned insurance coverage, which presented a question
       of law, the case was properly before the circuit court rather than the Commission. The court
       stated:
           “It is the particular province of the courts to resolve questions of law such as the one
           presented in the instant declaratory judgment case. Administrative agencies are given
           wide latitude in resolving factual issues but not in resolving matters of law.” Skilling, 163
           Ill. 2d at 289.
       The court further stated that “a matter should be referred to an administrative agency when
       it has a specialized or technical expertise that would help resolve the controversy, or when
       there is a need for uniform administrative standards.” Skilling, 163 Ill. 2d at 288-89.
¶ 13       In Hollywood Trucking, the employer filed a complaint in the circuit court against its
       employee alleging that the employee fraudulently misrepresented his medical history during
       a medical examination. The employer alleged that had it been aware of the employee’s


               1
               The motion to dismiss failed to specify whether it was brought pursuant to section 2–615
       or 2–619 of the Code of Civil Procedure (735 ILCS 5/2–615, 2–619 (West 2006)).

                                                  -3-
       medical history, it would not have hired him and would not have subsequently become liable
       to provide him workers’ compensation benefits when he was injured. The circuit court
       dismissed the fraud count for lack of jurisdiction. This court on appeal affirmed the
       dismissal, finding that the allegations of fraud against the employee concerned the types of
       factual issues, such as the circumstances of the accident, the nature and extent of the injury
       and the employer’s potential defenses, which should be determined by the Commission
       rather than the circuit court. Hollywood Trucking, Inc., 385 Ill. App. 3d at 245.
¶ 14        Here, Country Insurance’s complaint seeks to recoup the benefits it paid to Roberts under
       the Act as well as the medical benefits, attorney fees and the costs of bringing the suit.
       Because Roberts’ application for adjustment of claim remains pending before the
       Commission, the Commission has not yet made any findings or rulings as to whether Roberts
       was entitled to receive any benefits under the Act. The complaint, premised on various
       theories of fraud, presents questions of fact such as the nature of Roberts’ employment
       relationship with Lakes Underground and Exceptional Plumbing Services, the extent or
       existence of his injury and his representations to medical personnel regarding his injury. As
       in Hollywood Trucking, these are questions of fact in which the Commission can draw on
       its special expertise to answer. Country Insurance’s complaint does not present a question
       of law as in Skilling. As such, the cause should be before the Commission rather than the
       circuit court. The circuit court properly dismissed Country Insurance’s complaint for lack of
       jurisdiction.
¶ 15        Accordingly, we affirm the judgment of the circuit court.
¶ 16        Affirmed.




                                                -4-